Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered August 23, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third *447degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The court’s expanded instruction to the prospective jurors during voir dire to draw no adverse inference from defendant’s failure to testify does not warrant reversal. The court’s instruction conveyed the substance of CPL 300.10 (2), without in any way qualifying or weakening defendant’s privilege against self-incrimination (see, People v Anderson, 168 AD2d 360, lv denied 78 NY2d 953).
On the existing record, which defendant has not sought to expand by way of a motion pursuant to CPL article 440, we find that defendant received effective assistance of counsel.
We perceive no abuse of sentencing discretion. Concur—Ellerin, J. P., Williams, Mazzarelli, Andrias and Colabella, JJ.